Citation Nr: 0024691	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-26 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
June 1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran testified before the undersigned member of 
the Board at a hearing held at the RO in June 1996.  This 
case was remanded by the Board in July 1998 for further 
development; it was returned to the Board in April 2000. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is service connected for hypertension, 
evaluated as 10 percent disabling; left ankle disability, 
evaluated as 10 percent disabling; and for hemorrhoids, a 
scar of the right ring finger, and residuals of stress 
fractures of the left toes, each evaluated as noncompensably 
disabling.

3.  The veteran's right ankle disability is productive of 
moderately limited range of ankle motion.

4.  The veteran's heel spur and plantar fasciitis are 
productive of moderate foot disability.

5.  The veteran's left knee disability is manifested by pain, 
arthritis and some limitation of motion, but not by any 
instability.

6.  The veteran's right knee disability is manifested by 
pain, arthritis and some limitation of motion, but not by any 
instability.

7.  The veteran's psychiatric disability is not productive of 
any significant occupational impairment and has not 
necessitated medication.

8.  The veteran's diabetes mellitus is noninsulin-dependent, 
controlled by diet and Glyburide, and does not require any 
restriction of activities.

9.  The veteran's tinea pedis is limited to his feet and does 
not involve any exudation, ulceration or itching.

10.  The veteran's obesity is characterized by progressive 
weight gain, but not by any evidence of constipation, muscle 
weakness or mental sluggishness.

11.  The veteran has sleep apnea, without any evidence of 
day-time hypersomnolence.

12.  The veteran has no more than mild incomplete paralysis 
of the left lower extremity secondary to peripheral 
neuropathy.

13.  The veteran was born in February 1951, has completed 
high school and has training as a security guard.

14.  The veteran has an intermittent work history. 

15.  The veteran's disabilities are not sufficient to 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his age, 
education and occupational background.






CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.15, 4.16, 4.17 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled due to disabilities not the result of 
his willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. § 3.342 (1999).  Permanent and total 
disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
last throughout the remainder of the person's life.  Talley 
v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15 (1995).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish, by use of the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for an "average 
person" to follow a substantially gainful occupation.  The 
"average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  This process 
requires rating and then combining each disability rating 
pursuant to 38 C.F.R. § 4.25 (1999) to determine whether the 
veteran holds a combined 100 percent evaluation for pension 
purposes.  Further, permanent total disability evaluations 
for pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (1999).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes by showing that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§§ 1502, 1521(a); 38 C.F.R. § 4.17 (1999).  However, if there 
is only one such disability, it must be ratable at 60 percent 
or more; if there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to at least 70 percent.  38 C.F.R. §§ 4.16(a), 4.17 (1999).

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(1999).

In adjudicating the veteran's claim, the RO assigned a 20 
percent evaluation for the veteran's diabetes mellitus; a 10 
percent rating for hypertension; a 10 percent rating each for 
left and right ankle disabilities; a 10 percent rating each 
for left and right knee disabilities; a 10 percent rating for 
obesity; and a noncompensable evaluation for the residuals of 
stress fractures of the left toes, a scar of the right ring 
finger, hemorrhoids, sleep apnea and psychiatric disability.  
The combined rating for the veteran's nonservice-connected 
disabilities was calculated to be 60 percent.  The Board 
notes that the veteran has not expressed disagreement with 
the evaluations assigned his service-connected hypertension, 
left ankle disability, hemorrhoids, scar of the right ring 
finger or residuals of stress fractures of the left toes.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the evidence of record pertaining to the history 
of the veteran's disorders.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the recent evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

I.

The Board notes that the veteran reported, in his VA Form 21-
527 dated in February 1994, that he was born in February 
1951, that he has a high school education, and that he has 
training as a security guard.

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  
38 U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the ratings assigned for each of the veteran's 
nonservice-connected disabilities is therefore warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

A.  Right ankle disability, heel spur and plantar fasciitis 
of left foot, and left and right knee disabilities

VA treatment reports for January 1991 to December 1999 
disclose complaints of bilateral ankle and knee pain and 
stiffness as well as left knee instability.  The veteran 
denied any giving way or popping of his left knee.  The 
veteran denied any metatarsal pain of the left foot.  
Physical examination of the ankles showed the presence of 
bilateral small effusions and pain with extremes of motion, 
as well as bilateral tenderness; no swelling, warmth or 
erythema was identified.  The veteran's range of ankle motion 
was only occasionally limited and motor strength was 5/5 in 
the lower extremities.  The veteran was diagnosed with right 
ankle degenerative joint disease.  X-ray studies of the left 
lower extremity in April 1994 disclosed the presence of a 
calcaneal spur.  A bone scan in September 1994 demonstrated a 
possible os trigonum syndrome involving the subtalar region 
of the left foot.  

With respect to the left foot, range of metatarsal motion was 
consistently normal.  The veteran exhibited positive pain to 
palpation of the left foot but evidenced no left foot 
deformity or instability, and the veteran had full subtalar 
and mid-foot motion.  Sensation and strength in the left foot 
were intact.  The veteran's coordination was intact.  A June 
1998 treatment note discloses that the veteran injured his 
left great toe recently, but physical examination was 
negative for any deformity, the veteran had full range of 
motion and intact strength, although mild ecchymosis was 
present, and X-ray studies were negative for evidence of a 
fracture.  The treatment records show that the veteran was 
diagnosed with plantar fasciitis.

With respect to the veteran's knees, the treatment records 
show that the veteran sustained a left knee injury in 1993, 
following which he exhibited left knee pain with weight 
bearing.  While he was initially able to flex his left knee 
to 120 degrees and extend the knee to 5 degrees, his range of 
left knee motion eventually improved, and he was able to flex 
the knee to 120 degrees and extend the knee to 0 degrees; 
minimal lateral laxity and diffuse tenderness were present 
shortly following the incident, and the veteran had a slow 
gait with a mild limp for a short time after the injury.  The 
records show that the veteran eventually began to use a cane 
and knee brace.  In June 1999, the veteran demonstrated full 
range of right knee motion with only minimal swelling.  
August 1999 X-ray studies of the knees demonstrated the 
presence of bilateral mild to moderate degenerative changes 
in the knees.  However, physical examination showed that the 
veteran's right and left knee ligaments were intact without 
evidence of instability, that he had full range of right and 
left knee motion, and that his knee strength was 4+/5.

The veteran was afforded a VA examination in August 1992, at 
which time he complained of left foot pain.  The veteran was 
able to rise and walk on his heels and toes on physical 
examination.  Swelling anterior to the medial malleolus was 
noted, and the veteran had marked tenderness in that area.  
The veteran exhibited difficulty with subtalar inversion, but 
his subtalar eversion was normal.  X-ray studies showed a 
calcaneal spur.

On file are private medical records for February 1993 which 
disclose that the veteran recently sustained left knee 
trauma.  Physical examination was negative for any effusion 
or swelling, although slight tenderness was evident.  The 
veteran was able to flex his knee past 90 degrees.  X-ray 
studies were negative for any evidence of fracture and he was 
diagnosed with left knee contusion and prescribed an 
immobilizer.

Records from the Social Security Administration (SSA) 
document the veteran's contention that he quit his security 
positions in the past secondary to left ankle and knee pain.  
The records also document the veteran's complaints of foot 
pain as well as difficulty with standing and walking.  A June 
1994 psychological report notes that the veteran walked with 
difficulty and with the use of a cane, and that he was unable 
to stand or bend.

On file are VA Vocational Rehabilitation records which 
document that the veteran's past work as a security guard and 
in food service was not considered appropriate in light of 
his orthopedic disabilities.  The records show that the 
veteran complained of left knee pain, stiffness and swelling 
with weight-bearing activities.  A March 1995 Work Adjustment 
Final Report indicates that the veteran had no marketable 
skills, and that barriers to his employment included his left 
leg injury.  The records indicate that, later in 1995, the 
veteran admitted that he actually had not been fired from his 
last job as a security guard because of his disabilities, but 
rather because of poor performance; however, he continued to 
complain of difficulty with walking and lifting.  A 
vocational evaluation in December 1995 by Goodwill Industries 
noted that the veteran was able to stand and work for up to 
an hour, as long as he was able to lean against something.  
An August 1998 Report of Contact indicates that the veteran's 
limitations, physical and academic, had repeatedly interfered 
with his ability to maintain full-time, competitive 
employment, although he was still employed as a cook and 
selling items at bazaars.

Of record is a December 1993 order by the Industrial 
Commission of Ohio, which determined that the veteran had 16 
percent permanent partial disability for left knee strain, 
sprain and contusion.  In an April 1999 order, the Industrial 
Commission increased the percentage of permanent partial 
disability to 18 percent.

Of record is the transcript of the veteran's hearing before 
an administrative law judge (ALJ)  for SSA in December 1995, 
at which time he testified that his last job required 
prolonged standing, which aggravated his arthritis.  He also 
indicated that his knee would give out with running.  He 
testified that his current position involved mostly sitting.  
A physician present at the hearing testified that the veteran 
could lift 50 pounds occasionally, 25 pounds frequently and 
stand or walk for up to 8 hours with normal breaks; there was 
no restriction on the veteran's ability to sit for prolonged 
periods.

At his June 1996 hearing before the undersigned, the veteran 
testified that he had arthritis affecting his feet and legs 
and that he experienced difficulty with walking, as well as 
numbness and pain in his foot.  The veteran testified that he 
was currently unemployed because potential employers refused 
to hire him when they witnessed his use of a cane.  The 
veteran reported that he was certified as a security guard, 
but he testified that he was unable to perform that position 
because of the standing and running involved.  He also 
averred that he could not work as a cook because of the 
prolonged standing involved.
 
On a VA general medical examination in August 1996, the 
veteran was noted to walk with a cane.  He complained of left 
foot and leg weakness and reported wearing a foot brace.  On 
physical examination, the veteran's left leg was weak 
compared to his right.  He was diagnosed with neurological 
changes of the left foot and leg.

On file is a November 1997 statement by James E. Lundeen, 
Sr., M.D.  Dr. Lundeen reported that the veteran used a cane 
and a left knee brace, and that he currently worked as a 
security guard, a position which involved prolonged walking.  
Dr. Lundeen noted that the veteran was limited by his left 
knee disability in prolonged walking, standing and weight-
bearing, and he indicated that the veteran had reported 
experiencing mild numbness in the left knee.  Using American 
Medical Association (AMA) guidelines, Dr. Lundeen determined 
that the veteran exhibited left knee flexion to 50 degrees 
and extension to 20 degrees.  He concluded that the permanent 
partial impairment for the veteran's left knee disability was 
45 percent.

On file is the report of an April 1998 examination of the 
veteran by Steve Sanford, M.D.  Dr. Sanford indicated that 
the veteran used a left knee brace and a cane.  Physical 
examination of the left knee showed the presence of 
tenderness over the patella.  The veteran exhibited left knee 
flexion to 100 degrees and extension to 0 degrees.  No 
evidence of instability was identified.  The veteran was 
unable to perform a deep knee bend.  Using the AMA 
guidelines, Dr. Sanford concluded that the veteran's whole 
person impairment from his left knee disability was 12 
percent.

The veteran was afforded a VA general medical examination in 
December 1998, at which time he was noted to walk with a 
cane.  No motor deficits were identified but there was some 
blunting of sensation along the lateral borders of both feet.  
On VA orthopedic examination in December 1998, the veteran 
complained of bilateral ankle pain and occasional swelling.  
He also reported experiencing fatigability and lack of 
endurance, as well as stiffness and giving way of the joints.  
He reported using ankle supports and a cane, and he indicated 
that he could only stand and walk for 20 minutes, and had 
difficulty with positions requiring prolonged standing, 
walking, climbing, squatting or crawling.  The veteran 
reported that flare ups of his ankle disability occurred with 
heavy activity; the examiner was unable to determine how the 
reported flare ups affected the veteran's functioning.  The 
veteran also complained of bilateral knee pain, swelling, 
giving way, fatigability and lack of endurance, and he 
reported using a right knee brace.  The veteran noted that 
normal daily activities and work requiring heavy use of his 
legs were difficult.  Physical examination disclosed the 
presence of an awkward and unsteady gait with a limp on the 
right.  The veteran had difficulty with rising onto his heels 
and toes, and he could only partially squat secondary to pain 
and soreness in his ankles and knees.  Examination of the 
knees showed tenderness, soreness, pain and crepitation 
throughout the entire range of motion.  Range of bilateral 
knee motion testing disclosed flexion to 110 degrees, and 
extension to 0 degrees.  No effusion or instability was 
present in either knee.  Examination of the right ankle 
showed the presence of generalized pain, soreness and 
tenderness.  Range of right ankle motion disclosed 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees, 
with pain and soreness throughout the range of motion.  No 
swelling or instability was identified.  The examiner noted 
the presence of pain, tenderness and soreness of the plantar 
surface of the left foot, particularly over the heel and 
plantar fascia; no other left foot swelling or deformity was 
present.  X-ray studies of the left foot disclosed the 
presence of a moderate-sized spur arising from the posterior 
plantar aspect of the os calcis, as well as minimal arthritic 
changes of the talo-navicular joint.

The veteran was diagnosed with plantar fasciitis and heel 
spur of the left foot, and with residual injuries of both 
ankles and knees.  The examiner concluded that the veteran's 
multiple orthopedic problems affected his function, gait, 
strength, flexibility, endurance and his ability to work.  He 
was unable to provide an opinion with respect to functional 
loss present with flare ups of the veteran's disabilities, 
but he noted that the veteran's leg problems would certainly 
affect his employability.

On VA orthopedic examination in January 2000, the veteran 
exhibited a limp and ambulated with a cane, but the examiner 
noted that the veteran was able to ambulate without the 
device.  The veteran was able to rise on his heels and toes 
with support, but he exhibited some pain, soreness and 
tenderness.

i.  Right ankle

The RO assigned the veteran a 10 percent rating for right 
ankle disability under Diagnostic Codes (DCs) 5010 and 5271.  
Under 38 C.F.R. § 4.71a, DC 5010 (1999), arthritis due to 
trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under DC 5003.  DC 5003 in turn 
provides that degenerative arthritis established by X-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When, however, the limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5003 (1999).

A 10 percent rating is warranted for moderate limitation of 
ankle motion.  A 20 percent evaluation is warranted for 
marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board finds that the veteran's right ankle disability is 
more accurately characterized as productive of only 
moderately limited range of ankle motion.  VA examination in 
December 1998 disclosed dorsiflexion to 10 degrees and 
plantar flexion to 40 degrees.  According to 38 C.F.R. § 
4.71, Plate II, normal ankle dorsiflexion is to 20 degrees 
and normal ankle plantar flexion is to 45 degrees.  Moreover, 
while the veteran complains of fatigue and giving way and 
demonstrates pain with motion as well as some unsteadiness of 
gait, there is no evidence of right ankle weakness or 
instability, or of any swelling, warmth or erythema 
associated with the ankle, the veteran clearly is able to 
ambulate without the use of assistive devices and to rise 
onto his heels and toes, and admittedly can walk for 
prolonged periods before requiring rest.  While the December 
1998 examiner concluded that the veteran's right ankle 
disability, in combination with his other orthopedic 
disabilities, affected his function, gait, strength, 
flexibility, endurance and his ability to work, the examiner 
notably was unable to provide an opinion addressing the 
functional loss occasioned by the veteran's right ankle 
disability.  In the Board's judgment, therefore, in light of 
the substantially full range of right ankle motion 
demonstrated on examination, the above manifestations are 
more consistent with moderate limitation of right ankle 
motion than marked limitation of motion.

Accordingly, the Board concludes that there is no basis upon 
which to assign a rating greater than 10 percent for right 
ankle disability.

ii.  Heel spur and plantar fasciitis of the left foot

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent rating.  A moderately 
severe foot injury warrants a 20 percent rating, and a severe 
foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
DC 5284 (1999).

Review of the medical evidence discloses that the veteran has 
developed plantar fasciitis as well as a heel spur affecting 
his left foot.  The veteran demonstrates left foot pain to 
palpation, some weakness of the foot, and difficulty with 
standing and walking.  However, there is no medical evidence 
suggesting left foot deformity or instability.  Moreover, 
despite the presence of left foot weakness, the veteran 
nevertheless exhibits full range of left foot motion without 
impairment of coordination, and is able to rise onto his 
heels and toes.  In addition, although the December 1998 
examiner stated that the veteran's orthopedic disabilities 
affected his function, gait, strength, flexibility, endurance 
and his ability to work, the examiner notably was unable to 
provide an opinion addressing the functional loss occasioned 
by the veteran's left foot disability.  In the Board's 
opinion, the above manifestations are most consistent with 
moderate foot disability, rather than moderately severe or 
severe foot disability.  Accordingly, the evidence supports 
assignment of a 10 percent evaluation for left foot 
disability for pension purposes. 

iii.  Left and right knee

The RO evaluated the veteran's left knee disability as 10 
percent disabling, and his right knee as 10 percent 
disabling, under DC 5003.  As noted previously, that 
diagnostic code provides that degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  Slight knee impairment with recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
moderate knee impairment.  38 C.F.R. § 4.71a, DC 5257 (1999).  
A 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees and a 20 percent rating is warranted 
where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, 
DC 5260 (1999).  A 10 percent rating is appropriate where 
extension of the leg is limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, and 
a 30 percent rating is warranted for extension limited to 20 
degrees.  38 C.F.R. § 4.71a, DC 5261 (1999).

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (1999).




a.  Left knee

The evidence demonstrates the presence of left knee arthritis 
as well as pain and some unsteadiness of gait.  Nevertheless, 
with the exception of the period shortly following an acute 
injury to the knee in 1993, the veteran's left knee was 
consistently described on examination as stable, with 
substantially full strength, and the veteran is able to rise 
onto his heel and toes and partially squat.  Moreover, while 
the veteran has demonstrated occasional limitation of left 
knee motion, the record reflects that he has consistently 
demonstrated flexion to at least 100 degrees and extension 
limited to no more than 5 degrees.  While Dr. Lundeen, using 
AMA guidelines in November 1997, described the veteran's left 
knee flexion as limited to 50 degrees and his extension as 
limited to 20 degrees, the Board notes that his clinical 
findings are dramatically inconsistent with prior medical 
evidence and with examinations conducted shortly thereafter 
by Dr. Sanford in April 1998, who determined the presence of 
flexion to 100 degrees and full extension, and by the VA 
examiner in December 1998, who determined that the veteran 
had flexion to 110 degrees and full extension.  Dr. Lundeen's 
report is therefore of limited probative value. 

The Board notes that the December 1998 examiner stated that 
the veteran's left knee disability, in combination with his 
other orthopedic disabilities, affected his function, gait, 
strength, flexibility, endurance and his ability to work, but 
that the examiner was unable to provide an opinion addressing 
the functional loss occasioned by the veteran's left knee 
disability.  In essence, the evidence on file demonstrates 
that, despite the presence of left knee pain and 
incoordination, the veteran retains a significant level of 
left knee motion without any instability.

In the Board's opinion, therefore, in light of the 
substantial range of left knee motion exhibited by the 
veteran, as well as the absence of any instability since 
1993, or evidence of any significant weakness or fatigability 
associated with the left knee, there is no basis upon which 
to assign an evaluation greater than 10 percent for left knee 
disability.  

The Board notes that the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97 (July 1, 1997)) are not for 
application.  That opinion provides that a claimant who has 
arthritis and instability of the knee may, in some 
circumstances, be rated separately under DCs 5003 and 5257.  
Although the veteran clearly had some left knee instability 
shortly after his injury in 1993, the laxity was described as 
minimal in nature and no evidence of arthritis was present at 
that time.  In any event, subsequent treatment records and VA 
examination reports since 1993 are consistently negative for 
evidence of any left knee instability.  Accordingly, the 
veteran is not entitled to separate ratings under DCs 5003 
and 5257.   

The Board lastly notes that the Industrial Commission of Ohio 
has assigned a permanent partial disability rating for the 
veteran's left knee, and that Drs. Lundeen and Sanford have 
provided opinions concerning the proper percentage of 
disability for the left knee.  The Board points out, however, 
that VA is not bound by the statutes and regulations 
governing the disposition of Workers' Compensation claims, 
and that, in any event, the evaluation of disabilities for VA 
purposes is accomplished using VA's Rating Schedule. 

b.  Right knee

While the veteran has right knee arthritis and has exhibited 
pain and minimal swelling on examination, the right knee 
disability is not productive of any instability or 
significant weakness.  Moreover, the veteran has consistently 
been able to flex his right knee to at least 100 degrees, and 
extend the knee to 0 degrees.  While the December 1998 
examiner stated that the veteran's right knee disability, in 
combination with the veteran's other orthopedic disabilities, 
affected his function, gait, strength, flexibility, endurance 
and his ability to work, the examiner notably was unable to 
provide an opinion addressing the functional loss occasioned 
by the veteran's right knee disability.  In light of the 
substantially full range of right knee motion demonstrated 
and the lack of any instability or significant weakness 
associated with the right knee, the Board concludes that 
there is no basis upon which to assign a rating greater than 
10 percent for right knee disability.  

The Board notes that the provisions of VAOPGCPREC 23-97 are 
not for application since, as noted above, no evidence of 
right knee instability has been demonstrated. 

B.  Psychiatric disability

Factual background

VA treatment reports for January 1991 to December 1999 
disclose numerous complaints of left foot pain and numbness.  
While some physicians attributed the veteran's complaints to 
possible diabetic neuropathy as well as to other organic 
causes, other physicians concluded that the veteran's 
physical findings did not explain the degree of pain; a non-
organic cause of foot pain was suspected.  The records show 
that the veteran experienced difficulty at one point with 
obtaining housing, and that he would occasionally present as 
unkempt and with poor hygiene.

On file are SSA records which indicate that the veteran 
complained of anxiety, depression and irritability.  He also 
exhibited a speech impediment, which he reported worsened 
with nervousness.  The veteran reported that he would shop 
and consume meals with his family, and he denied any problems 
in relating to his family.  He also indicated that he 
occasionally socialized.  A June 1994 psychological report 
indicates that the veteran was in contact with his mother, 
although not his father.  Mental status examination showed 
the veteran to be casually dressed and clean shaven, although 
his hair was somewhat disheveled.  He was oriented.  He 
complained of occasional irritability but denied any undue 
impulsivity.  He indicated that his level of motivation 
varied depending on his physical condition.  His speech was 
normal and goal directed, and his quality of associations was 
not impaired.  The veteran was able to organize his thoughts 
and provide relevant information without difficulty.  He 
denied any particular emotional lability, although he 
reported that he was depressed and anxious at times, that he 
slept intermittently and that he occasionally experienced 
crying spells; he denied any suicidal ideation.  He denied 
any hallucinations or delusions, or any paranoid or grandiose 
thinking.  His attention and concentration showed some 
restriction, and his insight and judgment were described as 
marginal to fair.  The veteran reported that he attended 
church and visited friends and family.  His self-care skills 
were described as fair.  Intelligence testing revealed the 
veteran to be in the dull-normal range; his memory function 
was also at the dull-normal level.  The veteran was diagnosed 
with psychological factors affecting physical condition, and 
was assigned a Global Assessment of Functioning (GAF) score 
of 59.  The examiner concluded that the veteran exhibited 
minimal impairment in his ability to concentrate and attend 
to tasks.  The veteran's ability to understand and follow 
instructions and to carry out routine tasks was considered 
minimally to mildly impaired, and his ability to relate to 
others was not significantly impaired.  The examiner lastly 
concluded that the veteran's ability to tolerate stress 
associated with employment was mildly impaired.

On file are VA Vocational Rehabilitation records which show 
that the veteran occasionally presented with poor hygiene and 
personal appearance, although there was no indication that 
his appearance was associated with psychiatric disability.  
On psycho-educational evaluation in September 1993, the 
veteran experienced little difficulty in understanding the 
various task instructions.  His intelligence was described as 
in the borderline limits of intellectual functioning, with a 
below average ability to abstract and below average memory 
function.  He exhibited low average concrete reasoning 
ability.  The veteran was noted to have an academic 
deficiency.  The records show that the veteran underwent a 
vocational evaluation in December 1995 by Goodwill 
Industries, at which time his attitude, hygiene and attire 
were considered appropriate.  He was assigned 32 hours of 
work and was noted to understand his instructions without 
difficulty.  His social skills were considered acceptable.

On file is a transcript of the veteran's hearing before an 
ALJ for SSA in December 1995, at which time a physician 
present at the hearing testified that although the veteran 
complained of left ankle pain, there was no anatomic 
structure relating to the tender areas of the ankle.

At his June 1996 hearing before the undersigned, the veteran 
testified that he was told that his foot pains were 
psychosomatic in nature.  He testified that although he was 
certified as a security guard, he could not perform that work 
because of the standing and running involved.  He also 
indicated that he could not work as a cook because of the 
prolonged standing required of the position.

The veteran was afforded a VA psychiatric examination in 
December 1998, at which time he complained of left foot pain 
radiating to his knee.  The examiner noted that the veteran 
had injured his left foot and knee in the past, and described 
the veteran as obese.  The veteran stated that he was unable 
to work, but the examiner noted that the veteran had a 15 
year history of employment as a security guard until August 
1992, and that he had recently worked full time again until 
January 1998, when his wife convinced him to stop working.  
The veteran denied any psychotic symptoms or suicidal 
ideation.  The veteran reported that he performed odd jobs 
for his neighbors.  On mental status examination, the veteran 
was alert and oriented, and his mood was even.  His affect 
was appropriate.  His thought processes were well organized 
and his perceptual system was intact.  No evidence of 
hallucinations or somatic delusions was identified.  The 
veteran exhibited no difficulty with memory and his attention 
and concentration were described as fair.  He had the ability 
to abstract.  The veteran was diagnosed with somatoform pain 
disorder, since, the examiner noted, the veteran was 
preoccupied with pain and evidenced social and occupational 
impairment grossly in excess of what would be expected by the 
physical findings on evaluation.  The examiner concluded that 
the somatoform pain disorder itself did not impede the 
veteran from working, as evidenced by his continued daily 
activities, and he concluded that the veteran had no 
disability resulting from his somatoform disorder.  The 
examiner assigned the veteran a GAF score of 60.

The veteran was afforded a VA psychiatric examination in 
January 2000, at which time he complained of difficulty with 
maintaining consciousness.  He denied any nervousness, 
anxiety or depression, or any psychotic ideation.  He 
reported experiencing memory problems.  He denied any history 
of psychiatric treatment.  On mental status examination, the 
veteran was alert and oriented and had good eye contact.  His 
mood was even and his affect was appropriate.  His 
psychomotor activity was average.  His thought processes were 
relevant and coherent.  He denied experiencing any suicidal 
or homicidal ideation.  He denied any hallucinations.  His 
memory was described as slightly impaired.  The veteran was 
diagnosed with primary sleep disorder with sleep apnea, and 
he was assigned a GAF score of 70. 

Analysis

The RO evaluated the veteran's somatoform disorder as 
noncompensably disabling.  Under the rating criteria in 
effect prior to November 7, 1996, psychological factors 
affecting musculoskeletal conditions are evaluated under the 
general rating formula for psychoneurotic disorders.  When 
two diagnoses, one organic and the other psychological or 
psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code representing the major degree of disability.  
38 C.F.R. § 4.132, DC 9505 and Note 1 (1996).

Under the criteria for rating psychoneurotic disorders in 
effect prior to November 7, 1996, a noncompensable evaluation 
is appropriate where there are neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  To warrant a 10 
percent rating, the veteran must exhibit symptoms less than 
those required for a 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under diagnostic codes pertaining to psychoneurosis is 
an independent basis for granting a 100 percent rating.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125).  The new criteria for evaluating service-
connected psychiatric disability are codified at 38 C.F.R. 
§ 4.130 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9421 (1999), a 
noncompensable evaluation is appropriate for a mental 
condition which has been formally diagnosed, but for which 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent  periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The record reflects that the veteran has been diagnosed with 
somatoform disorder manifested primarily by complaints of 
left foot pain and numbness.  The Board notes, however, that 
the veteran's left foot complaints have a largely organic 
basis inasmuch as the veteran has been diagnosed with a heel 
spur and plantar fasciitis of the left foot, as well as 
peripheral neuropathy affecting the lower extremity.  Indeed, 
the December 1998 examiner, while diagnosing the veteran with 
somatoform disorder, nevertheless concluded that the disorder 
has not resulted in any disability.  The Board acknowledges 
that the veteran, in 1994, complained of symptoms including 
anxiety, depression and irritability and was noted to have 
mild industrial impairment on examination in June 1994, but 
notes that no psychiatric disorder other than psychological 
factors affecting physical condition was diagnosed at that 
time, and that the veteran has not thereafter reported 
similar symptoms.  Moreover, the veteran was afforded VA 
examinations in December 1998 and January 2000, neither of 
which document any pertinent psychiatric complaints or 
indicate that the veteran currently evidences any social or 
occupational impairment associated with his psychiatric 
disorder.  The Board notes that the veteran admittedly 
evidences no social impairment and that, with the exception 
of slight memory impairment, the veteran's recent mental 
status examinations have consistently been normal.  
Accordingly, as the evidence demonstrates that the veteran's 
psychiatric disorder is not productive of occupational 
impairment, the Board concludes that a compensable rating 
under the criteria in effect prior to November 7, 1996, is 
not warranted.

With respect to the criteria in effect from November 7, 1996, 
the Board notes that while the veteran complained in 1994 of 
symptoms including anxiety, depression and irritability, and 
exhibited mild occupational impairment at that time, 
subsequent examinations were negative for such complaints by 
the veteran, the December 1998 examiner specifically 
concluded that there was in fact no current impairment 
associated with the veteran's somatoform disorder, and 
psychiatric examination in January 2000 did not result in a 
diagnosis of any currently present psychiatric disability.  
Moreover, while the veteran has reported experiencing sleep 
difficulties, the records reflect that he has sleep apnea, 
which has not been attributed to psychiatric disability.  The 
veteran was consistently alert and oriented on examination, 
and mental status examinations since 1994, with the exception 
of mild memory impairment, are consistently negative for any 
abnormalities.  In addition, the record reflects that the 
veteran has not required medication for any psychiatric 
disorder.  Therefore, the Board concludes that a compensable 
evaluation for psychiatric disability under the new rating 
criteria is not warranted.

C.  Diabetes

VA treatment reports for January 1991 to December 1999 
disclose treatment of the veteran for noninsulin-dependent 
diabetes which was considered to be under good control.  He 
was placed on a diet and on Glyburide, but no other 
restrictions were placed on the veteran's activity.  The 
treatment reports show that the veteran developed peripheral 
neuropathy, but no diabetic retinopathy or evidence of eye 
disability other than presbyopia was identified.  The veteran 
reported polyuria, but denied polydipsia, headaches or 
dizziness.  The treatment records show that the veteran 
progressively gained weight, and that he retained 
substantially full strength in his extremities, although he 
occasionally complained of fatigue, particularly with 
exertion, as well as occasional weakness and lightheadedness.

VA Vocational Rehabilitation records document that the 
veteran denied participating in any particular treatment 
regimen for his diabetes.  An August 1998 Report of Contact 
indicates that the veteran's limitations, physical and 
academic, had repeatedly interfered with his ability to 
maintain full time competitive employment, although he was 
still employed as a cook and selling items at bazaars.

On file is the transcript of the veteran's hearing before an 
ALJ for SSA in December 1995.  The veteran testified that he 
weighed 245 pounds, was on a strict diet, and used Glyburide. 

At his June 1996 hearing before the undersigned, the veteran 
testified that he experienced numbness and pain in his left 
arm and feet, as well as blurred vision.  He reported that he 
was on a diet, but he admitted that he did not require 
insulin for his diabetes, and that his physicians believed 
his diabetes to be effectively controlled by diet and 
medication.

The veteran was afforded a VA general medical examination in 
August 1996, at which time his weight was recorded as 247 
pounds; he reported that his weight one year prior to the 
examination was 258 pounds, but admitted that he had been 
progressively gaining weight for over 5 years.  The veteran 
was well nourished.  He denied a history of foot ulcers, but 
he reported experiencing scaling on both feet, which was 
diagnosed by the examiner as tinea pedis.  The veteran denied 
a history of diabetic retinopathy and examination of his eyes 
was essentially normal.  The veteran denied a history of 
ketoacidosis or hyperglycemia.  He complained of weakness of 
his left foot and leg, and examination disclosed neurological 
changes present in the left lower extremity, with weakness 
predominantly in the dorsiflexors of the left foot.  The 
veteran was diagnosed with noninsulin dependent diabetes 
mellitus and with neurological changes of the left foot and 
leg.

On VA examination in December 1996, the veteran was noted to 
weigh 242 pounds.  He was slightly dyspneic, but no orthopnea 
or edema of the legs was identified.

Of record is the report of a December 1998 VA general medical 
examination.  At that time the veteran reported using 
Glyburide and indicated that he was on a diabetic diet.  He 
denied any history of diabetic retinopathy, neuropathy, renal 
disease or peripheral vascular disease.  The veteran was 
noted to weigh 256 pounds, and was well nourished.  No eye or 
skin abnormalities were identified.  No dyspnea or orthopnea 
was noted.  The veteran exhibited minimal edema of the legs 
and there was some blunting of sensation along the lateral 
borders of both feet, as well as in the left hand on the 
radial side.  The veteran was diagnosed with noninsulin 
dependent diabetes mellitus and peripheral neuropathy.  In an 
addendum to the examination report prepared later in December 
1998 by another physician, the authoring physician indicated 
that she had reviewed the evidence on file, and concluded 
that the veteran's diabetes was well controlled, with no 
evidence of complications other than mildly decreased 
sensation of the feet possibly related to his foot 
disabilities or to peripheral vascular disease.  She 
indicated that the veteran's diabetes did not intrinsically 
preclude gainful employment, and noted that the lack of any 
serious complications of diabetes made it difficult to 
conclude that the disorder had any significant negative role 
in his employability.  She concluded in essence that his 
diabetes should not adversely affect his ability to obtain or 
maintain gainful employment.

On VA general medical examination in January 2000, the 
veteran's weight was 273 pounds.  Physical examination was 
negative for any skin or eye abnormalities.  The veteran 
reported that he used Glyburide.

Effective June 6, 1996, VA revised the criteria for 
diagnosing and evaluating disabilities of the endocrine 
system.  61 Fed. Reg. 20440 (1996).  The rating criteria in 
effect prior to June 6, 1996, provided that a 20 percent 
evaluation is warranted for moderate diabetes mellitus with 
moderate insulin or oral hypoglycemic agent dosage, and 
restricted (maintenance) diet; without impairment of health 
or vigor or limitation of activity.  To warrant the next 
higher evaluation of 40 percent, it must be shown that the 
veteran's condition is moderately severe, requiring large 
insulin dosage, restricted diet, and careful regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities.  A 60 percent evaluation is 
appropriate for severe diabetes, with episodes of 
ketoacidosis or hypoglycemic reactions, with considerable 
loss of weight and strength and with mild complications such 
as pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  38 C.F.R. § 4.119, DC 7913 
(1995).

On and after June 6, 1996, a 20 percent evaluation is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Compensable complications of diabetes 
are to be separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, DC 7913 and Note 1 (1999). 

The evidence demonstrates that the veteran's diabetes is 
noninsulin dependent and controlled through the use of diet 
and Glyburide.  Moreover, the veteran has not evidenced any 
progressive weight loss, significant impairment of strength 
or diabetic ocular disturbances.  Indeed, he was consistently 
considered well nourished on evaluation.  While the veteran 
has complained of fatigue with exertion, none of his treating 
or examining physicians has associated his complaints with 
diabetes or otherwise suggested that his diabetes has 
resulted in impairment of his health or vigor or required any 
regulation of his activities.  Moreover, the veteran has 
denied experiencing any episodes of ketoacidosis or 
hypoglycemic reactions.

The Board notes that while the veteran has peripheral 
neuropathy resulting from his diabetes, as will be discussed 
later, a compensable evaluation for pension purposes has been 
assigned the neuropathy.

Accordingly, there is no basis for the assignment of a rating 
greater than 20 for diabetes under either the old or the new 
rating criteria.

D.  Tinea pedis

On file are VA treatment reports for January 1991 to December 
1999, which disclose that physical examination of the 
veteran's feet showed no lesions.

The veteran was afforded a VA general medical examination in 
August 1996, at which time he reported experiencing scaling 
on both of his feet.  Physical examination showed 
considerable scaling along the borders of both feet and 
maceration along the borders, and scaling on the plantar 
aspect of, both feet with maceration and scaling in between 
the toes.  The veteran was diagnosed with bilateral tinea 
pedis.

Under 38 C.F.R. § 4.118, DC 7806, a noncompensable evaluation 
is assigned for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, DC 7806 
(1999).

The August 1996 VA examination disclosed the presence of 
considerable scaling and maceration of the feet.  Notably, 
however, the tinea pedis does not involve an extensive area 
or an exposed surface, and the examination did not identify 
any evidence of ulceration, exudation or itching.  Moreover, 
there is no subsequent medical evidence on file demonstrating 
any further recurrence of tinea pedis or suggesting the 
presence of any residuals thereof.  Accordingly, the Board 
concludes that the disability more nearly approximates the 
criteria for a noncompensable rating than for a compensable 
evaluation.

E.  Obesity

VA treatment reports for January 1991 to December 1999 
disclose the presence of an occasional heart murmur and mild 
mitral and tricuspid regurgitation.  However, no cardiac 
ischemia was identified and a stress test was normal.  The 
veteran denied any history of congestive heart failure or 
coronary artery disease, and chest X-ray studies were 
negative for any pertinent abnormalities.  The treatment 
reports show that the veteran has progressively gained weight 
since 1991, from 207 pounds to approximately 274 pounds, 
although his eating habits clearly affected his weight gain.  
The records show that the veteran maintained essentially full 
strength in his extremities and that his pulse rate was 
predominantly greater than 90.  The records show that the 
veteran occasionally complained of fatigue, particularly with 
exertion, as well as occasional weakness and lightheadedness.  
He was diagnosed as morbidly obese.

On file are records from the SSA which disclose that the 
veteran complained of anxiety, depression and irritability.  
A June 1994 psychological report notes that he weighed 250 
pounds.  Mental status examination at that time showed that 
the veteran was able to organize his thoughts and provide 
relevant information without difficulty.  His attention and 
concentration showed some restriction and his insight and 
judgment were considered marginal to fair.  His memory 
function was at the dull-normal level.  The veteran was 
diagnosed with psychological factors affecting physical 
condition.

On file are VA Vocational Rehabilitation records which 
disclose that the veteran had significant academic 
deficiencies.  A March 1995 Work Adjustment Final Report 
notes that the veteran had no marketable skills, and that 
barriers to his employment included obesity.

A December 1995 transcript of the veteran's hearing before an 
ALJ for SSA discloses that he weighed 245 pounds at that 
time.

At his June 1996 hearing before the undersigned, the veteran 
averred that he had an enlarged heart, a heart murmur and 
possibly a weak valve.

The veteran was afforded a VA general medical examination in 
August 1996, at which time he weighed 247 pounds; the veteran 
reported that he had progressively gained weight over the 
last 5 years.  He was described as well nourished and he 
denied any chest pain or shortness of breath.  His pulse rate 
was 101 beats per minute and cardiovascular examination 
showed regular rhythm, although S2 was loud and accentuated; 
no murmurs were identified.  While electrocardiogram (EKG) 
was considered abnormal, chest X-ray studies of the veteran 
were normal.  The veteran also complained of left foot and 
leg weakness, and was noted to have neurological changes 
affecting the left lower extremity.  The veteran was 
diagnosed with, inter alia, exogenous obesity.

On VA examination in December 1996, the veteran complained of 
mild chest pain and shortness of breath.  He weighed 242 
pounds.  While he exhibited slight dyspnea on examination, no 
orthopnea or edema of the legs was present.  S1 and S2 were 
of normal intensity, and rhythm was regular, although a 
questionable faint murmur was heard at the left sternal 
border.  The examiner noted that EKG in December 1995 showed 
moderate concentric left ventricular hypertrophy.  Apex beat 
was at the mid-clavicular line.  The veteran was diagnosed 
with hypertension and with atypical chest pain.

The veteran was afforded a VA examination in December 1998, 
at which time he weighed 256 pounds and was described as well 
nourished.  He was not dyspneic and there was no orthopnea.  
There was minimal edema of the legs.  Cardiovascular 
examination was unremarkable and chest X-ray study disclosed 
the absence of any cardiac enlargement.  The veteran was 
diagnosed with obesity.  In an addendum to the examination 
report prepared later in December 1998 by another physician, 
the authoring physician indicated that she had reviewed the 
evidence on file, and concluded that the veteran's obesity 
might affect his employability, depending on the type of 
employment he sought.  However, she concluded in essence that 
his obesity should not adversely affect his ability to obtain 
or maintain gainful employment.

The veteran was afforded a VA psychiatric examination in 
December 1998, which was negative for the presence of any 
cognitive defects.

On VA general medical examination in January 2000, the 
veteran's pulse rate was 96 beats per minute, and he weighed 
273 pounds.  Cardiovascular examination was unremarkable and 
chest X-ray studies were normal.

The veteran was afforded a VA psychiatric examination in 
January 2000, at which time he reported experiencing memory 
problems.  Mental status examination disclosed that his 
memory was slightly impaired but that he was alert and 
oriented and his thought processes were relevant and 
coherent.  The veteran was diagnosed with primary sleep 
disorder with sleep apnea.

The RO evaluated the veteran's obesity as 10 percent 
disabling by analogy to 38 C.F.R. § 4.119, DC 7903.  See 
38 C.F.R. § 4.20 (1999).  As noted previously, VA revised the 
criteria for diagnosing and evaluating disabilities of the 
endocrine system, effective June 6, 1996.  Prior to June 6, 
1996, a 10 percent evaluation is warranted for moderate 
hypothyroidism, with fatigability.  A 30 percent rating is 
warranted for moderately severe hypothyroidism with sluggish 
mentality and other indications of myxedema, decreased levels 
of circulating thyroid hormones.  A 60 percent rating is 
warranted for severe hypothyroidism, with somewhat less 
marked symptoms than those for pronounced hypothyroidism, 
decreased levels of circulating thyroid hormones.  A 100 
percent rating is warranted for pronounced hypothyroidism, 
with a long history and slow pulse, decreased levels of 
circulating thyroid hormones, sluggish mentality, sleepiness 
and slow return of reflexes.  38 C.F.R. § 4.119, DC 7903 
(1995).

Effective June 6, 1996, a 10 percent evaluation is warranted 
for fatigability, or; continuous medication required for 
control.  A 30 percent evaluation is warranted for 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating is warranted for muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. § 4.119, DC 
7903 (1999).

The record reflects that the veteran has progressively gained 
weight since 1991 and has occasionally complained of 
fatigability and weakness.  Notably, however, none of the 
veteran's physicians has suggested that the veteran's weight 
gain is attributable to an underlying pathology, the 
referenced fatigability is generally associated with exertion 
only, and, other than weakness associated with his peripheral 
neuropathy of the left lower extremity, the veteran has 
evidenced no strength deficits.  Moreover, the veteran has 
not complained of or demonstrated any symptoms of 
constipation or mental sluggishness.  In this regard, the 
Board notes that the veteran has evidenced slight impairment 
of memory on examination, as well as some deficiencies in 
concentration, but points out that the veteran was 
consistently alert and oriented on examination and that 
mental status examinations of the veteran on file are largely 
normal.  In any event, there is no medical evidence 
suggesting that any cognitive deficiencies are related to the 
veteran's obesity.  

While the veteran has demonstrated an occasional heart murmur 
as well as mitral and tricuspid regurgitation and left 
ventricular hypertrophy, these symptoms were notably 
described as mild, and the veteran has not demonstrated any 
other evidence of cardiovascular involvement.  In addition, 
while the veteran has complained of increased sleepiness, his 
symptoms were essentially attributed by his January 2000 
examiner to sleep apnea.  The Board lastly notes that while 
the veteran has evidenced minimal edema of his legs on 
examination, there is no evidence suggesting the presence of 
myxedema.

In light of the above, the Board concludes that there is no 
basis for the assignment of a rating in excess of 10 percent 
for obesity under either the old or the new criteria.

F.  Sleep apnea

VA treatment reports for January 1991 to December 1999 show 
that the veteran complained of fatigue, particularly with 
exertion, occasional weakness and lightheadedness.

On file are records from the SSA which show that the veteran 
reported sleeping only intermittently.
 
On file are VA Vocational Rehabilitation records for the 
veteran which show that he obtained a part-time position as a 
security guard around July 1997, but quit this position in 
1998 after complaining that he would fall asleep during his 
tour of duty.  The records show that he thereafter obtained 
other positions, and are negative for any further reference 
to day-time sleepiness.
 
On VA psychiatric examination in December 1998, the veteran 
indicated that he had recently worked full time until January 
1998, when his wife convinced him to stop working.  On mental 
status examination, the veteran was alert and oriented, and 
his thought processes were well organized.  He had no memory 
difficulties and his attention and concentration were fair.

On VA psychiatric examination in January 2000, the veteran 
reported experiencing difficulty staying awake, which had 
caused problems at work.  He was currently working as a 
security guard.  On mental status examination, the veteran 
presented with average psychomotor activity.  His thought 
processes were relevant and coherent and he was alert and 
oriented.  His memory was slightly impaired.  The veteran was 
diagnosed with primary sleep disorder with sleep apnea.

Prior to October 7, 1996, a diagnostic code relating to sleep 
apnea was not in effect.  The Board notes, however, that the 
veteran was not diagnosed with sleep apnea, or any other 
respiratory disability, until 2000.  Effective October 7, 
1996, the rating criteria for disabilities of the respiratory 
system were revised to include a specific diagnostic code for 
sleep apnea, 38 C.F.R. § 4.97, DC 6847.  See 61 Fed. Reg. 
46720 (1996).

That rating code provides that a noncompensable rating is 
appropriate for sleep apnea which is asymptomatic but where 
there is documented sleep disorder breathing.  A 30 percent 
rating is assigned for persistent day-time hypersomnolence.  
A 50 percent rating is warranted for sleep apnea requiring 
the use of breathing assistance device such as continuous 
airway pressure (CPAP) machine.  38 C.F.R. § 4.97, DC 6847 
(1999). 

Although the record documents complaints of intermittent 
sleep as well as drowsiness interfering with work, the 
veteran has not alleged, and there is no indication, that he 
exhibits persistent, as opposed to occasional, day-time 
hypersomnolence.  Moreover, there is no indication that he 
requires the use of a breathing assistance device.  
Accordingly, there is no basis upon which to assign a 
compensable evaluation for sleep apnea.



G.  Peripheral neuropathy

VA treatment reports for January 1991 to December 1999 
disclose that the veteran complained of left ankle and foot 
numbness.  His deep tendon reflexes were 2+ and his motor 
strength was 5/5 in the upper and lower extremities, except 
for 4+/5 in his knees.  Sensation was intact in the upper 
extremities, and his coordination was intact.  The veteran 
was noted to use a cane.  A July 1999 statement by a VA 
physician indicates that the veteran had neuropathy which 
made it difficult for him to stand for any period of time; 
the sensation in his lower extremities was decreased on 
examination and he was diagnosed with peripheral neuropathy.
 
At his June 1996 hearing before the undersigned, the veteran 
testified that he experienced numbness and pain in his left 
arm and in his feet.

The veteran was afforded a VA examination in August 1996, at 
which time he complained of left foot and leg weakness.  
Physical examination disclosed no motor or sensory deficit in 
the upper extremities or in the right lower extremity, but 
neurological changes were noted in the left lower extremity 
with weakness predominantly in the dorsiflexors of the left 
foot.  There was decreased sensation to pinprick in the left 
leg and foot.  The veteran's deep tendon reflexes were 
intact.  The veteran was diagnosed with neurological changes 
of the left foot and leg.

On file is a November 1997 statement by Dr. Lundeen, in which 
he noted that the veteran complained of mild numbness in the 
left knee.

On VA examination in December 1998, the veteran denied any 
history of diabetic neuropathy.  No motor deficits were 
identified on examination, but there was some blunting of 
sensation along the lateral borders of both feet, as well as 
in the left hand on the radial side.  The veteran was 
diagnosed with peripheral neuropathy.  In an addendum to the 
examination report prepared later in December 1998 by another 
physician, the authoring physician indicated that she had 
reviewed the evidence on file, and concluded, in essence, 
that the veteran had mildly decreased sensation of the feet 
possibly related to his foot disabilities or to peripheral 
vascular disease.  

On VA general medical examination in January 2000, the 
veteran exhibited normal deep tendon reflexes.  He reported 
that he was right-handed.

When evaluating diseases of the peripheral nerves, where the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(1999).

Severe incomplete paralysis of the musculospiral nerve 
(radial nerve) on the minor side warrants a 40 percent 
evaluation.  Mild and moderate incomplete paralysis of the 
musculospiral nerve on the minor side warrants a 20 percent 
evaluation.  38 C.F.R. § 4.124a, DC 8514 (1999).

Complete paralysis of the external popliteal nerve warrants a 
40 percent evaluation.  Complete paralysis would involve foot 
drop and slight droop of first phalanges of all toes, 
inability to dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  A 10 percent evaluation is warranted for mild 
incomplete paralysis of the external popliteal nerve and a 20 
percent evaluation is warranted for moderate incomplete 
paralysis of that nerve.  38 C.F.R. § 4.124a, DC 8521 (1999).

Complete paralysis of the anterior tibial nerve warrants a 30 
percent evaluation, and involves the loss of dorsal flexion 
of the foot.  A noncompensable evaluation is warranted for 
mild incomplete paralysis of the anterior tibial nerve, a 10 
percent evaluation is warranted for moderate incomplete 
paralysis of that nerve, and a 20 percent evaluation is 
warranted for severe incomplete paralysis.  38 C.F.R. 
§ 4.124a, DC 8523 (1999).

The record reflects that while the veteran exhibited some 
blunting in his left hand on the radial side, he consistently 
exhibited full strength in the left upper extremity, and his 
deep tendon reflexes are normal.  In the Board's opinion, the 
above findings do not warrant the assignment of a compensable 
evaluation for peripheral neuropathy affecting his left hand.

With respect to his left foot and leg, the evidence discloses 
that the veteran exhibits weakness of the dorsiflexors of his 
left foot, as well as mild weakness of his left knee and 
decreased sensation in the left lower extremity.  The record 
reflects, however, that the veteran's deep tendon reflexes 
are intact, and that the veteran still retains significant 
function in his left foot and leg.  Moreover, the 
neurological impairment exhibited on examination was 
described as mild in nature.  In the Board's opinion, in 
light of the existence of mild neurological changes in the 
left lower extremity, and the left foot in particular, 
associated with peripheral neuropathy, the Board concludes 
that a 10 percent evaluation is warranted for peripheral 
neuropathy under DC 8521.

Accordingly, a 10 percent evaluation for pension purposes is 
assigned the veteran's peripheral neuropathy.

H.  Miscellaneous

In making these determinations, the Board has afforded the 
veteran every possible reasonable benefit of the doubt, as it 
is required to do.  38 U.S.C.A. § 5107(b) (West 1991);  38 
C.F.R. § 3.102, 4.3 (1999).  The ratings for the veteran's 
permanent disabilities combine only to 70 percent under 
38 C.F.R. § 4.25.  Accordingly, on the basis of the objective 
"average person" standard of review, a permanent and total 
disability evaluation is not warranted.

II.

The Board concludes, however, that the veteran satisfies the 
minimum schedular criteria for a permanent and total 
evaluation under 38 C.F.R. §§ 4.16(a) and 4.17.  As the 
veteran has more than one disability, he is required to have 
at least one disability rated at least 40 percent disabling 
and sufficient additional disability to bring the combined 
rating to 70 percent or more in order to meet the threshold 
requirement of Section 4.16(a).  For the purpose of 
determining whether the veteran meets the above requirements, 
disabilities affecting a single body system, such as the 
orthopedic system, will be considered as one disability.  
38 C.F.R. § 4.16(a).  In this case, the veteran's diabetes 
mellitus is rated at 20 percent; his hypertension is rated at 
10 percent; his left and right ankle disabilities are each 
rated at 10 percent; his left and right knee disabilities are 
each rated at 10 percent; his left foot disability is rated 
at 10 percent; his obesity is rated at 10 percent; his 
peripheral neuropathy of the left lower extremity is rated at 
10 percent; and his residuals of stress fractures of the left 
toes, scar of the right ring finger, hemorrhoids, tinea 
pedis, sleep apnea and psychiatric disability are rated as 
noncompensably disabling.  The combined rating for the 
veteran's orthopedic disabilities is 40 percent, and the 
combined rating for all of the veteran's disabilities is 70 
percent.  See 38 C.F.R. §§ 4.16(a), 4.25 (1999).  He 
therefore meets the threshold requirements.

With respect to whether the veteran is unable to secure or 
follow a substantially gainful occupation by reason of 
disabilities which are likely to be permanent, the Board 
notes that the veteran is 49 years of age, has a high school 
education, and has training as a security guard.

VA Vocational Rehabilitation records disclose that the 
veteran was determined, in May 1993, to have a serious 
employment handicap, and that his past positions as a 
security guard and in food service were considered 
inappropriate due to his orthopedic disabilities; training 
for sedentary employment was not ruled out.  The records also 
indicate that, despite his high school education, the veteran 
has significant educational deficits.  The records disclose 
that the veteran was scheduled for training courses, but that 
he would frequently fail to attend because of financial 
difficulties.  By 1994, he was considered sufficiently 
trained for employment in the copy printing field, and a 
March 1995 Work Adjustment Final Report indicates that the 
veteran should be able to secure and maintain employment with 
the stabilization of his medical problems, and with the 
establishment of reliable transportation.  A vocational 
evaluation of the veteran in December 1995 by Goodwill 
Industries, however, resulted in the conclusion that the 
veteran had only sheltered-level skills in almost all areas 
and that he was therefore not a candidate for conventional 
unsupported employment.  

The Vocational Rehabilitation records show that the veteran 
thereafter worked as a security guard from April 1995 until 
he was fired in January 1996 for alleged improper behavior.  
He worked as a custodian from around November 1996 to 
approximately March 1997, at which time he was released due 
to poor work quality and transportation problems.  The 
records disclose that the veteran obtained a part-time 
position as a security guard around July 1997, but quit this 
position in 1998 secondary to problems staying awake at work.  
He obtained a full-time job shortly thereafter as a cook for 
$7.25 per hour.  The records reflect that, in addition to the 
various positions worked by the veteran, he and his wife have 
maintained a small business selling trinkets.  An August 1998 
Report of Contact indicates that the veteran's limitations, 
physical and academic, had repeatedly interfered with his 
ability to maintain full time competitive employment, 
although he was still employed as a cook and selling items at 
bazaars. 


An April 1999 Report of Contact indicates that the veteran 
and his wife had temporary jobs to supplement their income 
from their retail business.

The record reflects that the veteran's disabilities are 
numerous, but he has no severely disabling disorder.  In 
fact, many of his disorders are not of such a nature or 
severity as to result in any significant industrial 
impairment.  As discussed above, the veteran's psychiatric 
disorder is not productive of any significant industrial 
impairment; his diabetes mellitus is well controlled and does 
not necessitate any restriction in his activities; his 
hypertension is not associated with any complications and 
should not have a significant impact on his employability; 
and his tinea pedis, hemorrhoids, and scar of the right ring 
finger are not of such a nature or severity as to 
significantly limit the veteran's ability to obtain and 
maintain substantially gainful employment.  

The veteran's sleep disorder and obesity obviously could 
limit his employment options, and his orthopedic and 
neurological disorders are also of a nature and extent as to 
limit the veteran's employment options.  Never the less, the 
record reflects that the veteran is maintaining a retail 
business and has been able to obtain and maintain employment 
when needed to supplement his income from his retail 
business.  Although he reportedly quit one job because of his 
sleep disorder, disability did not cause him to leave any of 
the other jobs.  He has proven that he is capable of working 
as a cook.  In fact, the most recent evidence of record 
indicates that the veteran is maintaining substantially 
gainful employment.  

Consequently, a permanent and total disability rating for 
pension purposes is not warranted. 


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

